Title: From George Washington to Captain George Lewis, 11 January 1778
From: Washington, George
To: Lewis, George



Dear George,
Valley Forge Jany 11th 1778

I am sorry to find by your Letter to Mr Harrison that you still continue indisposed. If the state of your health requires leave of absence, I shall not object to your visiting your friends in Virginia to recover it. You will take this in your way as I shall want to see you before you go.
I wish you to have every part, & parcel of my Baggage removed from New Town to this place. I do not know in whose care, & possession it is; but am satisfied I ought to have a good deal there. among other things a Bed. end Irons Plates⟨—Dishes—& Kitchen Utensils—however, be it what it will let the whole come—pay, or bring an Acct. of the expenses attending the Storage &c; and hire or Express proper waggons for bringing these things. I am Yr. most affect.

Go. Washington⟩

